Citation Nr: 0210025	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  95-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from November 1981 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for a right knee disorder.  The issue was 
remanded to the RO in January 1998 for further development.

The veteran testified before a Member of the Board at a 
hearing held at the RO in March 1997.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence reasonably demonstrates that the veteran has 
a chronic disability of the right knee, to include arthritic 
changes, which had origins during the veteran's period of 
service.


CONCLUSION OF LAW

Degenerative joint disease of the right knee was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
A letter sent to the veteran in April 2001 specifically 
informed him of the types of information he needed to provide 
to the RO and the evidence that the RO would assist him in 
obtaining.  The RO supplied the veteran with the applicable 
regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports from July 1995, May 
1997 and November 1999, VA treatment records from 1996 and 
1997, and the veteran's statements and testimony before a 
Member of the Board at a hearing held at the RO in March 
1997.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that no complaints or 
problems related to the right knee were noted at the 
veteran's entrance examination in November 1981.  A January 
1982 treatment note indicated that the veteran reported 
bilateral knee pain.  He denied any prior injury or trauma to 
the knees.  He was diagnosed with patellofemoral syndrome 
(symptomatic).

In January 1991, the veteran complained of pain in the right 
knee.  He indicated that he did not know how he injured his 
knee.  The diagnosis was rule out retropateller pain 
syndrome.  A treatment note dated later in January 1991 
indicated that the veteran continued to complain of right 
knee pain.  Pain was present below the knee cap and at the 
back of the knee.  There was no history of trauma in the 
previous 72 hours.  The diagnosis was rule out right knee 
strain.  A September 1991 treatment note indicated that the 
veteran complained that he had right knee problems for a 
year.  No history of injury was noted.  He was diagnosed with 
chronic right knee strain.

A January 1992 service medical record indicated that the 
veteran had a normal right knee examination.  The knee was 
tender to touch at the bony area inside the leg next to the 
knee.  The veteran was diagnosed with possible tendonitis.  A 
February 1992 treatment note indicated that the veteran was 
seen complaining of bilateral knee pain.  The note indicated 
that he had been complaining of right knee pain for the past 
two years.  The veteran was diagnosed with patellofemoral 
joint syndrome with possible degenerative joint disease.  A 
February 1992 physical therapy treatment note indicated that 
the veteran had patellofemoral joint syndrome, right side 
greater than left.

An August 1993 service medical record indicated that the 
veteran complained of pain in both knees.  Knee braces were 
requested for both knees.  A September 1993 treatment note 
indicated that the veteran continued to complain of bilateral 
knee pain.  The note indicated that x-rays were taken of the 
left knee, but not the right.  The veteran reported continued 
right knee pain at the separation examination in May 1994, 
although the examiner did not note any findings related to 
the right knee.

The veteran filed an original claim for service connection 
for a right knee disorder in June 1994.

By rating action in December 1994, service connection was 
granted for residuals of a left knee injury, and a 10 percent 
initial rating was assigned.

A VA examination was conducted in July 1995.  The claims file 
was not reviewed.  The examiner diagnosed the veteran with a 
history of right knee arthralgia.  At the time of the 
examination, the veteran complained the problems with his 
right knee had increased over the years.  Essentially, 
however, there were no clinical findings at that time of 
right knee pathology.  VA x-rays taken in July 1995 were 
interpreted as being within normal limits.

A January 1996 VA treatment note indicated that the veteran 
was requesting follow-up care for his knees.  The diagnosis 
was degenerative joint disease of the knees.  A July 1996 VA 
treatment note also indicated a diagnosis of degenerative 
joint disease of the knees, as did a January 1997 VA 
treatment note.

The veteran testified before a Member of the Board at a 
hearing held at the RO in March 1997.  He stated that he 
began to experience stiffness and numbness of his right knee 
while in service, in the early nineties.  He indicated that 
he was also experiencing problems with his left knee.  The 
veteran testified that because his left knee problems 
required surgery his treatment focused more on the left knee 
than the right.  He indicated that he had been told that 
medications and exercises prescribed for the left knee would 
also benefit the right knee.  He stated that he has continued 
to have problems with his right knee since service.

A VA examination was conducted in May 1997.  The veteran 
reported that his right knee has always been more problematic 
than his left.  The examiner diagnosed the veteran with early 
degenerative joint disease of the right knee.  X-rays showed 
a sharpening of the right tibial spine with borderline 
marginal lipping superiorly in the right patella.  The 
impression was early or borderline manifestation of 
degenerative joint disease with no acute process or loss of 
joint space.

VA treatment notes from January and October 1997 noted that 
the veteran continued to be treated for degenerative joint 
disease of the knees.

A VA fee basis examination was conducted in November 1999.  
However, although the diagnosis on the examination is 
osteoarthritis of the right knee, the report states that the 
examiner only examined the veteran's left knee.  Another VA 
fee basis examination was scheduled for April 2000 to clarify 
the November 1999 report.  The veteran failed to report for 
that examination.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2001).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. 
§ 3.655(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for degenerative joint disease of the right knee.  
The reasons follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is reasonably apparent from the 
evidence on file that the veteran has a competent medical 
diagnosis of degenerative joint disease of the right knee.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding 
VA's interpretation of the provisions of 38 U.S.C.A. § 1110 
to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

Service medical records indicate that the veteran was treated 
repeatedly for complaints of right knee pain throughout 
service.  A February 1992 treatment note indicated a possible 
diagnosis of degenerative joint disease of the right knee.  
However, x-rays of the right knee were apparently not taken 
while the veteran was in-service.  VA treatment notes 
indicate that the veteran was being treated for degenerative 
joint disease of the right knee in January 1996.  May 1997 x-
rays showed early or borderline manifestation of degenerative 
joint disease with no acute process or loss of joint space.  

The Board notes that a July 1995 VA x-ray report noted that 
both knees were characterized as being within normal limits.  
However, this is only an interpretation of the x-ray taken at 
the time, with it being noted that such interpretations can 
be subject to variation.  In addition, the Board is aware 
that the July 1995 VA examiner did not offer a diagnosis for 
the right knee beyond a history of arthralgia.  However, the 
examiner did not review the veteran's claims folder in 
conjunction with that examination and was unaware of the 
various right knee findings and diagnoses that had been made 
while the veteran was in service.  The veteran's right knee 
problems during service were also of such significance as to 
verge on being "chronic," such that an absence of findings 
in this regard during the July 1995 examination is not 
perceived as fatally disruptive to showing "continuity."  
The Board finds that, while there is evidence that weighs 
against the veteran's claim, there remains a significant 
element of doubt as to whether the problems with the right 
knee that were documented in service represent the onset of a 
degenerative process of the knee eventually culminating in a 
diagnosis of arthritis.  See 38 C.F.R. § 3.303(d).  
Accordingly, resolving all reasonable doubt in favor of the 
veteran, service connection for degenerative joint disease of 
the right knee is granted.  See Gilbert, 1 Vet. App. at 55.

ORDER

Service connection for degenerative joint disease of the 
right knee is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

